By the Court.

Lumpkin, J.
delivering the opinion.
[1.] Taking the bill and answer, the contemplated structure, prima facie, will not b e a nuisance. It will neither work hurt, discomfort or damage. The only sense it will offend, is that of hearing. And we know of no sound, however discordant, that may not, by habit, be converted into a lullaby, ■except the braying of an ass or the tongue of a scold.
Should the machinery be erected upon a plan different from that indicated in the answer, and upon which our judgment of affirmance is predidated, and produce the mischief apprehended by the complainants, relief, ample and effectual, may be decreed by the Jury at the hearing. They can compel the defendant to comply with his implied undertaking, or abide the consequences.
All persons purchase town lots in view of the possible purposes to which they may be appropriated. And if it be true, that the risk from exposure will increase the insurance on *359contiguous lots, it cannot be denied that it will be more than counterbalanced by the enhanced value of property produced by the prosperity of the city, occasioned by the establishments. It is suicidal to oppose them. There is too much that is fanciful and conjectural in the evils and dangers which are menaced. But be this as it may, as well attempt to stop up the mouth of Vesuvius as to arrest the application of steam to machinery at this day.